Citation Nr: 0712531	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-19 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for urethral stricture.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The veteran had active service from November 1961 to November 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  Urethral stricture clearly and unmistakably preexisted 
service.

2.  Urethral stricture clearly and unmistakably was not 
aggravated during service.   


CONCLUSIONS OF LAW

1.  The presumption of soundness at entrance is rebutted.  38 
U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1132, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2006).

2.  Urethral stricture was not aggravated during service.  38 
U.S.C.A.
§§ 1101, 1111, 1112, 1113, 1131, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In an April 2002 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for service 
connection.  This letter explained VA's duty to assist the 
veteran with the development of his claim and specified what 
types of evidence VA would be responsible for obtaining and 
what type of evidence VA would assist the veteran in 
obtaining.  The veteran was advised that he should submit any 
relevant medical records in his possession.  This notice 
complied with the timing requirements set forth in Pelegrini, 
as it was provided prior to the initial unfavorable rating 
decision.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).


B.  Duty to Assist

The RO made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate this claim.  The 
RO obtained the relevant evidence, including service medical 
records and post-service private and VA medical records.  The 
veteran has also been afforded a VA examination, and a report 
of that examination is of record.  The veteran has not 
identified any remaining outstanding evidence that is 
relevant to this claim.  The Board concludes that the duty to 
assist has been satisfied in this case, and the Board may 
proceed to consider the veteran's claim.

II.  Analysis of Claim

The veteran alleges that his urethral stricture disability 
was aggravated during his active duty service.  

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. § 
1131.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999); see also Pond v. 
West, 12 Vet. App. 341, 346 (1999).

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. See 
Baldwin v. West, 13 Vet. App. 1 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where evidence or medical judgment is such as to 
warrant a finding that an injury or disease existed prior 
thereto.  38 U.S.C.A. 
§ 1132.  

The term "noted" denotes only such conditions that are 
recorded in examination reports.  38 C.F.R. § 3.304(b) 
(2006).  A history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together 
with all other evidence in determinations as to inception.  
38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 
(1994).

The presumption of soundness attaches only where there has 
been an induction examination in which the later-complained 
of disability was not detected.  Crowe v. Brown, 7 Vet. App. 
238, 245 (1994); Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991). 

VA's General Counsel determined in VAOPGCREC 3-2003 that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
burden of proof is on the government to rebut the presumption 
of sound condition by showing that a disability existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993) ; see also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 
17 Vet. App. 116, 123-30 (2003).

As noted previously, the veteran had active service from 
August 1961 to September 1963.  The report of the August 1961 
enlistment examination indicates that urethral stricture was 
not noted during the examination.  The enlistment examination 
is entirely negative for any findings of a urinary tract 
condition.  Because urethral stricture was not noted during 
the veteran's enlistment examination, the veteran is presumed 
to have been sound at the time of enlistment.  Because the 
veteran is presumed to have been sound at enlistment, the 
Board must next determine whether,  under 38 U.S.C.A. § 1111 
and 38 C.F.R. § 3.304(b), there is clear and unmistakable 
evidence that urethral stricture pre-existed service.

The Board finds that the evidence in this case demonstrates 
that urethral stricture clearly and unmistakably pre-existed 
service.  The service medical records contain several 
references to a history of urethral stricture.  A November 
1961 entry in the service medical records notes a "probable 
history" of urethral stricture.  A February 1962 entry in 
the service medical records indicates that the veteran 
reported a history of inflammation of the urethral meatus 
eight years prior.  A report of medical history taken during 
the September 1963 separation examination reflects that the 
veteran reported having undergone an operation at age 14 or 
15 to enlarge the urinary opening.  

There is also post-service medical evidence which establishes 
that the urethral stricture clearly and unmistakably pre-
existed service.  Post-service medical evidence/opinion can 
rebut the presumption of soundness.  See Harris v. West, 
203 F. 3d. 1347 (Fed. Cir. 2000).  The May 2006 VA 
examination report indicates that the examiner opined that 
the veteran had stricture of the urethra at age 15 prior to 
service.  The examiner noted that the veteran was diagnosed 
with hypospadias and a urethral stricture at age 15 and that 
the veteran underwent urethral stricture several times prior 
to his entrance into service in November 1961.  The examiner 
indicated that the veteran had the normal expected 
continuation of symptoms while in service.  The Board finds 
that the VA opinion is highly probative because it was based 
upon physical examination of the veteran and a review of the 
claims file.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  The Board 
therefore finds that the service medical records and the May 
2006 VA medical opinion establish by clear and unmistakable 
evidence that urethral stricture pre-existed service.  

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease. 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306 (a) (2006).  Aggravation of a 
preexisting condition may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The veteran received treatment on several occasions during 
service for urethral stricture.  Service medical records show 
that the veteran underwent several urethral dilation 
procedures during active duty service.   

Post-service treatment of urethral stricture is documented in 
VA and private medical records.  Post-service private medical 
records dated in 1985 show that the veteran underwent 
cytoscopy and internal urethrotomy.  Post-service VA 
outpatient medical records dated from 2002 and 2004 show 
ongoing treatment for the condition.  The post-service 
medical records do not provide any medical opinions regarding 
whether the veteran's condition was aggravated during active 
duty service.   

The veteran underwent a VA examination in May 2006.  The 
examiner reviewed the claims file.  The examiner noted that 
the veteran was diagnosed with hypospadias and a urethral 
stricture at age 15 and that the veteran underwent urethral 
stricture several times prior to his entrance into service in 
November 1961.  The examiner noted the veteran's treatment 
for urethral stricture during service in 1962 and in 1963.  
The examiner further noted that the veteran had recurrent 
problems with stricture of the urethra after separation from 
service and underwent urethroplasty in 2004.  

The examiner rendered a diagnosis of post-operative 
urethroplasty in 2004, with good results for long term 
stricture of the urethra.  The examiner opined that the 
veteran's condition was not aggravated during service.  The 
examiner reasoned that the veteran had stricture of the 
urethra at age 15 prior to service.  The examiner opined that 
the veteran had the normal expected continuation of symptoms 
while in service.  The examiner stated that the veteran's 
urethral stricture was treated in the standard way during 
service and was not made permanently worse by the treatment 
received during service.  

For the foregoing reasons, the Board finds that the 
presumption of soundness has been rebutted, and the evidence 
of record clearly and unmistakably shows that urethral 
stricture pre-existed service and was not aggravated during 
service.  Accordingly, entitlement to service connection for 
urethral stricture is not warranted, and the appeal is 
denied.  As there is a preponderance of the evidence against 
the veteran's claim, reasonable doubt may not be resolved in 
the veteran's favor.     


ORDER


Service connection for urethral stricture is not warranted, 
and the appeal is denied.


____________________________________________
C. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


